Per Curiam.
This is a motion to dismiss the petitioner’s appeal from a decree of the workmen’s compensation com*384mission reversing a decree of the single commissioner in favor of the petitioner. The grounds of the motion are the same as those in D’Iorio v. United States Rubber Co., 87 R. I. 380, which were rejected by us in an opinion filed this day. Reference is made to that case for the reasons which induced us to deny the motion therein. Since there are no facts which differentiate the instant case materially from the D’Iorio case, no need exists for further discussion here except to repeat that petitioner was not required to file an additional transcript in order to perfect his appeal to this court.
Michaelson & Stanzler, Milton Stanzler, for petitioner.
Ambrose W. Carroll, for respondent.
The respondent’s motion to dismiss the appeal is denied.